COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION
Cause Number:               01-13-00557-CR
Trial Court Cause
Number:                     12-DCR-061412
Style:                      Timothy David Chatmon
                            v The State of Texas
Date motion filed*:         September 6, 2013
Type of motion:             Motion to extend time to file for rehearing
Party filing motion:        Appellant, Timothy David Chatmon
Document to be filed:       Motion for rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             August 16, 2013
         Number of previous extensions granted:         0
         Date Requested:                                September 26, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Keyes
                          Acting individually            Acting for the Court

Panel consists of Justices Keyes, Higley, and Bland

Date: October 8, 2013